              Case 2:18-cr-00247-TLN Document 33 Filed 01/27/21 Page 1 of 5


 1 TASHA PARIS CHALFANT, SBN 207055
   Attorney at Law
 2 5701 Lonetree Blvd., Suite 312
   Rocklin, California 95765
 3 Telephone: (916) 444-6100
   Facsimile: (916) 930-6093
 4

 5 Attorney for Defendant
   JOSEPH PRESTON VANMEAR
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-247-TLN
11                                Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND EXCLUDE TIME PERIODS
12                          v.                          UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                        ORDER
13   JOSEPH PRESTON VANMEAR,
                                                        DATE: January 28, 2021
14                               Defendant.             TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15

16          This case was set for a status conference on January 28, 2021. By this stipulation, the parties
17 request that the Court continue the status conference to March 25, 2021, and to exclude time under

18 Local Code T4, as well under the Court’s General Orders, for the reasons set forth below.

19          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
20 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

21 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

22 address public health concerns related to COVID-19.

23          Although the General Orders address the district-wide health concern, the Supreme Court has
24 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

25 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

26 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

27 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

28 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00247-TLN Document 33 Filed 01/27/21 Page 2 of 5


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and

10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

23 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

24 pretrial continuance must be “specifically limited in time”).

25

26                                                 STIPULATION

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00247-TLN Document 33 Filed 01/27/21 Page 3 of 5


 1         1.      By this stipulation, the United States and defendant Joseph Preston Vanmear, through his

 2 undersigned counsel, move to continue the status conference until March 25, 2021, at 9:30 a.m., and to

 3 exclude time between January 28, 2021, and March 25, 2021, under Local Code T4, as well as under the

 4 Court’s General Orders.

 5         2.      The parties agree and stipulate, and request that the Court find the following:

 6                 a)     The government has represented that the discovery associated with this case

 7         includes approximately 100 plus pages of investigative reports in electronic form, and some

 8         audio and video files, as well as a forensic copy of the data contained on Mr. Vanmear’s mobile

 9         telephone, seized at the time of his arrest. All of this discovery has been either produced directly

10         to counsel, and/or made available for inspection and copying.

11                 b)     Counsel for the defendant desires additional time to review the discovery, develop

12         the case, conduct investigation, consult with her client, discuss potential resolution, and to

13         explain the consequences and guidelines. There have been various delays in the evidence

14         inspection because of out-of-town coordination for many schedules.

15                 c)     Defense counsel represents and believes that failure to grant additional time as

16         requested would deny Mr. Vanmear the reasonable time necessary for effective preparation,

17         considering the exercise of due diligence.

18                 d)     The government does not object to this continuance.

19                 e)     Nothing in this stipulation and order shall preclude a finding that other provisions

20         of the Speedy Trial Act dictate that additional time periods are excludable from the period within

21         which a trial must commence

22                 f)     In addition to the public health concerns cited by General Order 611 and

23         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

24         this case because some of investigation defense counsel seeks has required travel around the

25         state, which has been hampered by concerns for health and safety. Defense counsel and defense

26         investigators have been encouraged to telework and minimize personal contact to the greatest

27         extent possible, and to that end would be best served by delaying any investigation that could

28         require inter-personal contact.

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00247-TLN Document 33 Filed 01/27/21 Page 4 of 5


 1                  g)     Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of January 28, 2021 to March 25,

 6          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 7          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 8          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 9          interest of the public and the defendant in a speedy trial, and pursuant to the Court’s General

10          Orders, in light of the public safety concerns created by the COVID-19 pandemic.

11          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15    Dated: January 26, 2021                                 MCGREGOR W. SCOTT
                                                              United States Attorney
16
                                                              /s/ JAMES R. CONOLLY
17                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
18

19    Dated: January 26, 2021                                 /s/ TASHA CHALFANT
                                                              TASHA CHALFANT
20                                                            Counsel for Defendant
                                                              JOSEPH PRESTON VANMEAR
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00247-TLN Document 33 Filed 01/27/21 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 27th day of January, 2021

 3

 4

 5
                                                           Troy L. Nunley
 6                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
